Case 20-14168-mdc         Doc 23   Filed 01/13/21 Entered 01/13/21 08:46:13             Desc Main
                                   Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                  (Philadelphia)

IN RE:
                                                   CHAPTER 13

Shahidul Gaffar                                    CASE NO.: 20-14168-mdc
      Debtor
                                                   HEARING DATE: February 2, 2021
                                                   TIME: 10:30 A.M.
                                                   COURTROOM #2

                       NOTICE OF MOTION, RESPONSE DEADLINE
                                  AND HEARING DATE
          Pentex Holdings, LLC (“Movant”) has filed a Motion for relief from the automatic stay
provisions of 11 U.S.C. § 362(a) and the Co-Debtor Stay Provision of 11 U.S.C. § 1301 with
respect to real Mortgaged Premises located at 212 N Springfield Road, Clifton Heights, PA
19018.
         Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)
         1.     If you do not want the Court to grant the relief sought in the motion or if you want
the Court to consider your views on the motion, then on or before January 27, 2021, you or your
attorney must do all of the following:

                       (a)     file an answer explaining your position at:
                               U.S. Bankruptcy Court
                               Eastern District of Pennsylvania
                               Robert N.C. Nix Sr. Federal Courthouse
                               900 Market Street
                               Philadelphia, PA 19107

If you mail your answer to the Bankruptcy Clerk’s office for filing, you must mail it early
enough so that it will be received on or before the date stated above; and




{Y0602217; 1}
Case 20-14168-mdc        Doc 23    Filed 01/13/21 Entered 01/13/21 08:46:13              Desc Main
                                   Document     Page 2 of 2



                       (b)     mail a copy to the Movant’s Attorney:
                               Hill Wallack, LLP
                               777 Township Line Road, Suite 250
                               Yardley, PA 19067
                               215-579-7700
                               (215)579-9248 (FAX)

         2.     If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the Court may enter an order granting the relief requested in the
motion.

         3.     A hearing on the motion is scheduled to be held before the Honorable Judge
Magdeline D. Coleman on February 2, 2021 at 10:30 A.M. Courtroom #2, Robert N.C. Nix Sr.
Federal Courthouse, 900 Market Street, Philadelphia, PA 19107. Unless the court orders
otherwise, the hearing on this contested matter will be an evidentiary hearing at which witnesses
may testify with respect to disputed material factual issues in the manner directed by Fed. R.
Bankr. P. 9014(d).

         4.     If a copy of the Motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

         5.     You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out
whether the hearing has been canceled because no one filed an answer.


                                                      By: /s/ Michael J. Shavel, Esq.
                                                      Michael J. Shavel, Esq., Attorney ID 60554
                                                      Hill Wallack, LLP
                                                      777 Township Line Road, Suite 250
                                                      Yardley, PA 19067
                                                      Telephone 215-579-7700
                                                      Facsimile 215-579-9248
                                                      Email: mshavel@hillwallack.com




{Y0602217; 1}
